DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
2. This is in response to the amendments filed on 1/25/2021. Claims 10 – 14 have been cancelled by amendment. Claims 1-9 are currently pending and have been considered below.
Allowable Subject Matter
3. Claims 1,2,4– 9 are allowed as amended.
Interview Summary
4.  During an Examiner Imitated Interview (See Interview Summary 1/7/2021) the parties discussed the alleged discrepancies of the prior art of record Ping Wang and the instant claim 1.  Further, the parties discussed cancellation of dependent claims 10-14 to remove possible restriction requirements.

Examiner’s Reason for Allowance
5.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel the feature of: whereby the peripheral and the central device, upon receipt of the scan request scanning PDU to perform an encryption function directly on both said first and second nonces with said pre-stored common symmetric key stored at both devices to compare results.  The closest prior art being Non-Patent Literature "Wang" – Bluetooth Low Energy – Privacy Enhancement for Advertisement-June 2014-Norwegian University of Science and Technology), “Schell” (US 6615350 B1), and newly cited “Revell” (US 20170310665 A1). Wang discloses a system to provide resistance against replay attacks and device tracking. A 3-way handshake protocol for two nonces Ra and Rs are involved in the 3-way handshake protocol. The advertiser generates a nonce Ra as challenge sent to the scanner, which assures of freshness of the advertising session. Then the scanner generates a nonce Rs for advertising confidentiality and replay prevention. After the nonce Rs is deployed successfully from the scanner to the advertiser, the local counters Receiving (RX) and Transmitting (TX) on both sides are initialized to be Rs which protects all the following advertisement in the advertising session. Schell discloses an apparatus, system, and method to provide an initial and an on-going authentication mechanism with which two executable entities may unilaterally or bilaterally authenticate the identity, origin, and integrity of each other. In one instance, the authentication mechanisms are implemented within a dynamically loaded, modular, cryptographic system. Newly searched Revell discloses a system allowing a first terminal that initiates a communication session with a second terminal by sending a first session request to a server for initiating a communication channel with the second terminal, receiving a first session response from the server, said first response including an identifier for a session channel and data relevant to the second terminal, sending a second session request to the second terminal including an identifier for the first terminal, receiving a third session response from the second terminal, and establishing after the claimed invention.

6. What is missing from the prior art of record is a computer-readable storage media, a method, and a system for authenticating a peripheral device in a wireless data exchange protocol during an exchange of advertising channel messages between the devices, by verifying that a peripheral device and a central device both possess copies of the same pre-stored common symmetric key, wherein the peripheral and the central device, upon receipt of the scan request scanning PDU to perform an encryption function directly on both said first and second nonces with said pre-stored common symmetric key stored at both devices to compare results.

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1 and 9. Therefore claims 1 and 9 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claim 1 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491